854 F.2d 1318Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Orton ARMSTRONG, Defendant-Appellant.
No. 87-5636.
United States Court of Appeals, Fourth Circuit.
Submitted May 31, 1988.Decided Aug. 4, 1988.

Orton Armstrong, appellant pro se.
Stephen L. Purcell (Office of the United States Attorney) for appellee.
Before WIDENER and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Orton L. Armstrong was convicted of failure to comply with the lawful directions of a federal officer, in violation of 41 C.F.R. Sec. 101-20.304;  and obstructing the entrance of a federal building in violation of 41 C.F.R. Sec. 101-20.305.  The district court entered a judgment of conviction on each count and imposed a $25 fine and an additional $25 special assessment pursuant to 18 U.S.C. Sec. 3013 for each conviction.  On appeal Armstrong contends that his rights under the First, Fourth, Fifth, and Eighth Amendments have been violated by his conviction.  Our review of the record in this case, including the transcript of the testimony offered, reveals no reversible error.  The evidence clearly established that Armstrong failed to comply with the lawful directions of a federal officer and that he obstructed the entrance to the courthouse after being told to leave.  Armstrong has not indicated how his First, Fourth, Fifth, and Eighth Amendment rights have been violated.  We have independently reviewed the record and have found no such violation or any other meritorious issue not raised by Armstrong.


2
Accordingly, we affirm the judgment of conviction.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


3
AFFIRMED.